ACCEPTED
                                                                                         01-15-00565-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   10/9/2015 10:12:36 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                NO. 1-15-00656-CV

                                                                     FILED IN
                                                              1st COURT OF APPEALS
                    IN THE COURT OF APPEALS FOR            THE HOUSTON, TEXAS
                         FIRST DISTRICT OF TEXAS              10/9/2015 10:12:36 AM
                                                              CHRISTOPHER A. PRINE
                                                                       Clerk
                               HASSAN CHAHADEH,
                                             Appellant,

                                         v.

                                 REGIONS BANK,
                                                    Appellee.


      ON APPEAL FROM THE 80TH JUDICIAL DISTRICT COURT
                    HARRIS COUNTY, TEXAS


            UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF


To the Honorable Court of Appeals:

      Plaintiff and Appellant Hassan Chahadeh (“Appellant”) files this unopposed

motion for extension of time to file its Appellant’s Brief, pursuant to Texas Rule of

Appellate Procedure 10.5(b).

      Appellant requests this extension of time because its appellate counsel needs

additional time to prepare its Appellant’s Brief. This is Appellant’s first request

for an extension of time. Appellant’s Brief is currently due to be filed with this

Court on October 30, 2015. Appellant requests a thirty-day extension of this
deadline, making its Appellant’s Brief due on November 30, 2015. Counsel for

Appellee Regions Bank is unopposed to this request.

      WHEREFORE, Appellant Hassan Chahadeh requests a thirty-day extension

of time to file its brief, making its Appellant’s Brief due November 30, 2015.

                                      Respectfully submitted,

                                      LISKOW & LEWIS

                                      By: /s/ Alma F. Gomez
                                            Wade T. Howard
                                            Texas State Bar No. 00787725
                                            Alma F. Gomez
                                            Texas State Bar No. 24069800
                                      1001 Fannin, Suite 1800
                                      Houston, Texas 77002
                                      Telephone: (713) 651-2900
                                      Telecopier: (713) 651-2908
                                      Email: wthoward@liskow.com
                                      Email: afgomez@liskow.com

                                      ATTORNEYS FOR DEFENDANT
                                      HASSAN CHAHADEH

                      CERTIFICATE OF CONFERENCE

      Under Texas Rules of Appellate Procedure 10.1(a)(5), I certify that on
October 9, 2015, I conferred with Andrew L. Kerr, counsel for Regions Bank, and
he does not oppose the extension of time requested.

                                        /s/ Alma F. Gomez
                                      Alma F. Gomez




                                        -2-
                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Unopposed Motion for Extension of Time
to File Appellant’s Brief is being served on all attorneys of record for Appellee on
this 9th day of October, 2015, by the method indicated below.

                                        /s/ Alma F. Gomez
                                      Alma F. Gomez

Andrew I. Kerr                                  Certified Mail – RRR
Charles John Muller IV
Strasburger & Price, LLP                        No.:
2301 Broadway Street
San Antonio, Texas 78215                        Private Delivery
andy.kerr@strasburger.com
john.muller@strasburger.com                     Email

Clifford Bowie Husted                           Facsimile
Strasburger & Price, LLP
909 Fannin Street, Suite 2300                   Personal Delivery
Houston, Texas 77010
bowie.husted@strasburger.com

Attorneys for Appellee Regions Bank



                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this Unopposed Motion for Extension of Time to File
Appellant’s Brief was produced on a computer using Microsoft Word and contains
125 words, as determined by the word-count feature of the word processing
software, excluding the sections of the documented listed in Tex. R. App. 9.4(i)(1).

                                        /s/ Alma F. Gomez
                                      Alma F. Gomez

4323576v1_doc.



                                        -3-